COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-084-CV
 
MANUEL BORREGO                                                                              
APPELLANT
V.
THE CITY OF WICHITA FALLS, TEXAS,                                                    
APPELLEE
A MUNICIPAL CORPORATION, A MUNICIPALITY
AND A LOCAL GOVERNMENTAL ENTITY
----------
FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the "Agreed Motion To Dismiss Appeal." It is the
court's opinion that the motion should be granted; therefore, we dismiss the
appeal. See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for which
let execution issue.
                                                                               
PER CURIAM
 
PANEL B: CAYCE, C.J.; HOLMAN, J.; and DAVID RICHARDS, J.
                   
(Sitting by Assignment).
 
[DELIVERED FEBRUARY 6, 2003]

1. See TEX. R. APP.
P. 47.4.